DETAILED ACTION

This action is in response to the claimed listing filed on 08/02/2022.
Claims 1-16 are pending.
Examiner’s Statement of Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a method (Claims 1-5, 16) , an electronic device (Claims 6-10), and a non-transitory computer readable storage medium (Claims 11-15), for controlling firmware update in an audio processing chip, where the claims recite, in part, to include at least features,
“…wherein the second storage area is different from the first storage area and is used for performing the firmware updating, and wherein the first firmware , the second firmware, and the target firmware are firmware for the same audio processing algorithm, and a version of the target firmware is different from a version of any one of the first firmware and the second firmware;
in response to an abnormality or failure being not present in an erasing process, a writing process, or a verifying process in the firmware updating, determining the target firmware as firmware to be run in the audio processing chip, and remaining the first firmware stored in the first storage area of the audio processing chip; and
in response to an abnormality or failure being present in the erasing process, the writing process, or the verifying process in the firmware updating, determining the first firmware as the firmware to be run in the audio processing chip.”,
as in claim 1 and in similar manner in independent claims 6 and 11. 

Close prior art of record  Tamura discloses a memory apparatus having a controller used for controlling firmware update in an erase state, an alternative area, of a flash memory. Close prior art of record Pekez discloses flash memories programmed with audio firmware update. The close prior arts of record are combined to address for controlling the audio processing chip to perform firmware updating recited in the claimed invention. 
With amending, Applicant pointed out that Tamura fails to teach amended claimed feature, in response to an abnormality or failure being not present in an erasing process, a writing process, or a verifying process in the firmware updating, determining the target firmware 
as firmware to be run in the audio processing chip, and remaining the first firmware stored in the
first storage area of the audio processing chip (Remarks p. 9).
Further search is provided; accordingly, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
TTV
August 27, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191